Judgment, Supreme Court, Bronx County (Alfred J. Callahan, J.), entered on December 28,1982, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages, unless defendant J.F. Guertin Co., Inc., within 20 days after service upon its attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to increase the award to the plaintiffs to $400,000 and to the entry of an amended judgment in accordance therewith, and said judgment is otherwise affirmed, without costs. If said defendant so stipulates, the judgment, as so amended and increased, is affirmed, without costs and without disbursements. I After review of the record, we find the amount of damages assessed against defendant Guertin to be inadequate to the extent indicated. Concur — Kupferman, J. P., Sullivan, Silverman, Milonas and Kassal, JJ.